173 S.W.3d 326 (2005)
STATE of Missouri, Respondent,
v.
James Robert BERGER, Appellant.
No. WD 63721.
Missouri Court of Appeals, Western District.
July 26, 2005.
Motion for Rehearing and/or Transfer Denied August 30, 2005.
Application for Transfer Denied November 1, 2005.
Don B. Roberson, Kansas City, MO, for appellant.
Donald G. Stouffer, Marshall, MO, for respondent.
Before BRECKENRIDGE, P.J., LOWENSTEIN and HARDWICK, JJ.
Motion for Rehearing and/or Transfer to Supreme Court Denied August 30, 2005.


*327 ORDER

PER CURIAM:
James R. Berger appeals his conviction for driving while revoked, under section 302.321, RSMo Cum.Supp.2004. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
The judgment is affirmed. Rule 30.25(b).